DETAILED ACTION


Response to Arguments
Applicant’s arguments, see pages 4-6 of the Response After Final Action, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1, 2 and 4-9 under 35 USC 102(a)(1) have been fully considered and they were found to be partially persuasive.  Therefore, the rejection and finality has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent to Lin et al. (US 8,953,439 B1). 

Claim Interpretation
The amended claims, mailed 06/28/2021, modified the previously examined ‘routing entities’ by adding ‘separated physical’. Applicant has not amended any of the claims with the Response After Final Action. The original disclosure does not recite a separated physical routing entity. 
The invention is directed to a single physical network element, i.e. a system and a software that enables running of multiple routing entities at the same physical routing platform by “allowing multiple tenant routers to run on the same physical routing platform” (¶0015). Each of the plurality of routing entities is provided with its own control, management and data planes while sharing physical resource/s (CPU/s, fabric/s and/or network interface/s)- as repeatedly indicated throughout the disclosure (see ¶0017-0025). 
Hence, the specification may be understood as defining, routing entities, also known as tenant routers, as independent routing functionalities correlating to different clients. The specification does not mention “physical routing entity/entities”. Applicant’s remarks did not 

Claim Rejections - 35 USC §102/ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Lin et al. (US 8,953,439 B1) (herein after Lin) .

Regarding claim 1, Lin discloses a physical network element [fig. 3: Router-60] configured to operate in a communication network and comprising a plurality of separated physical routing entities [fig. 3 - "PSDs 79"], each functioning independently of the others, wherein the physical network element is characterized in that: a) each of [col. 10 li. 47-51] is provided with its own control [col. 10 li.50-59; col. 12 li. 50] and data planes [6 li. 37-40], and with a dedicated routing information base table and a forwarding information base table [col. 11 li. 65-col. 12 li. 14]; and 
b) all of said plurality of separated physical routing entities are configured to operate while sharing [col. 11 li. 59-64] at least one member of a group that consists of: (i) one or more packet processors comprised in said physical network element; (ii) one or more central processing units (CPUs) comprised in said physical network element [col. 13 li. 62; see also col. 3 li 4-20]; (iii) one or more fabrics comprised in said physical network element [fig. 3 - switch fabric 68]; and (iv) one or more network interfaces comprised in said physical network element [col. 2 li 22. See also col. 15 li. 19-40; col. 19 li 1-8: note i-v of the group are claimed alternatively].

Lin may not explicitly recite: each of the plurality of separated physical routing entities is provided with its own management plane. However, the configuration of the RSD VM to provide its own OS, RPD and CHASSISD may represent a combined control and management plane. In addition, daemons including the CHASSISD comprise user-level control processes that run network management software [col. 6 li. 52-30]. Thus, Lin may meet all the requirements of the claims.
Furthermore, the advantages of independent management planes in similar systems is recognized. The artisan may ascertain said advantages based on the same reasoning given for providing the independent control planes - i.e. increased resilience [col. 1 lines 43-54. See also col. 16 li. 57-60]. Thus, a desire to provide independent management plane functions in each RSD VM naturally flows from Lin and/or in view of a well-known technique in the art. Moreover, implementation to the same effect would have required routine skill. It would have been obvious, before the effective filing date of the claimed invention , to include management plane functions in the PSDs for these reasons. 

Regarding claim 2, Lin discloses the physical network element of claim 1, further comprising a managing entity that is configured to interconnect the separated physical routing entities comprised in that physical network element and to manage their operations [hypervisor col. 5 li. 36-66].


Regarding claim 5, Lin discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains a dedicated forwarding plane at one or more of the shared packet processors and fabrics of the physical network element [fig. 3; col. 11 li. 25-28].

Regarding claim 6, Lin discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains at least one logical interface at the shared physical network interfaces of the shared packet processor [col. 11 li. 38-40].

Regarding claim 7, Lin discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains a dedicated control plane at one shared CPU and at least one shared packet processor [fig. 3: control unit; OS implies CPU].

Regarding claim 8, Lin discloses the physical network element of claim 2, wherein each of the plurality of separated physical routing entities maintains a dedicated management plane at one or more of the shared packet processors, one or more of the shared CPUs and at a shared platform managing entity [fig. 3 PSDs 79, control unit 62 and hypervisor 64 – see discussion above].

Claims 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1, 2, and 5-8 above, and further in view of US Publication to Jain et al. (US 2016/0294728 A1).

Regarding claim 3, Lin discloses the physical network element of claim 2 as shown above. 
Lin may not explicitly disclose enabling software processes of each of the plurality of separated physical routing entities to run in a software container which is separated from software containers used to run software process associated with each of the other of the plurality of separated physical routing entities.
[¶0096-0097]. It would have been obvious, at the time of the application to at least consider enabling software processes of each of the plurality of separated physical routing entities to run in a software container which is separated from software containers used to run software process associated with each of the other of the plurality of separated physical routing entities. It may require routine skill to select from the list at least for the purposes of minimizing resource utilization (¶0097 li. 17-18).

Regarding claim 4, Lin and Jain discloses the physical network element of claim 2, wherein shared resources of the physical network element are allocated for each of the separated physical routing entities according to at least one configurable resource template [Jain ¶0004 ¶0059].

Regarding claim 9, Lin and Jain discloses the physical network element of claim 2, configured to enable dynamically adding of one or more additional separated physical routing entities to the physical network element by using a management application configured to manage the separated physical routing entities comprised in said physical network element [Lin: col. 6 li. 61-63], and wherein said dynamic addition of the one or more additional separated physical routing entities is carried out after said management application has confirmed that there are enough resources available to be shared on the routing platform by all [Jain ¶0051].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SORI A AGA/     Examiner, Art Unit 2476                                                                                                                                                                                                   /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476